              Case 18-80684-JJG-7A                          Doc 18             Filed 03/01/19               EOD 03/01/19 13:34:57                           Pg 1 of 16
 Fill in this information to identify your case:

 Debtor 1                     Virgil C McGavic, II
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Angel D McGavic
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                SOUTHERN DISTRICT OF INDIANA

 Case number           18-80684-JJG
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          Mohela                                                 Last 4 digits of account number       1369               $5,049.00             $5,049.00                    $0.00
              Priority Creditor's Name
              Department of Education                                When was the debt incurred?           Various
              P.O. Box 105347
              Atlanta, GA 30348-5347
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Student Loans

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              36756                                                Best Case Bankruptcy
           Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                          Pg 2 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.1      American Profit Recove                                     Last 4 digits of account number       1814                                                     $186.00
          Nonpriority Creditor's Name
          34505 W 12 Mile Rd Ste 3                                   When was the debt incurred?           Opened 03/18
          Farmington Hills, MI 48331
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Tri State Oral Surgery


 4.2      Capital One                                                Last 4 digits of account number       1716                                                  $2,297.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/15 Last Active
          15000 Capital One Dr                                       When was the debt incurred?           4/17/17
          Richmond, VA 23238
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3      Chase Card                                                 Last 4 digits of account number       8050                                                  $1,457.00
          Nonpriority Creditor's Name
                                                                                                           Opened 03/05 Last Active
          Po Box 15298                                               When was the debt incurred?           4/19/16
          Wilmington, DE 19850
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                          Pg 3 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.4      Credit First N A                                           Last 4 digits of account number       0021                                                     $929.00
          Nonpriority Creditor's Name
                                                                                                           Opened 01/13 Last Active
          6275 Eastland Rd                                           When was the debt incurred?           1/14/16
          Brookpark, OH 44142
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.5      Evansville Surgical Associates                             Last 4 digits of account number       8701                                                     $893.50
          Nonpriority Creditor's Name
          P.O. Box 23250                                             When was the debt incurred?           1/10/18
          Evansville, IN 47724-1250
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services provided


 4.6      Gatestone                                                  Last 4 digits of account number       1942                                                     $476.89
          Nonpriority Creditor's Name
          1000 North West Street                                     When was the debt incurred?           Various
          Suite 1200
          Wilmington, DE 19801
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Utilities provided by Southern Indiana Gas
              Yes                                                       Other. Specify   & Electric Co




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 3 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                          Pg 4 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.7      Gla Collection Co Inc                                      Last 4 digits of account number       0922                                                $12,443.00
          Nonpriority Creditor's Name
          2630 Gleeson Ln                                            When was the debt incurred?           Opened 01/17
          Louisville, KY 40299
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Pro-Rehab Pc


 4.8      Gla Collection Co Inc                                      Last 4 digits of account number       0844                                                     $185.00
          Nonpriority Creditor's Name
          2630 Gleeson Ln                                            When was the debt incurred?           Opened 01/16
          Louisville, KY 40299
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Pro-Rehab Pc


 4.9      Good Samaritan Hospital                                    Last 4 digits of account number       Various                                               $7,760.26
          Nonpriority Creditor's Name
          520 South 7th Street                                       When was the debt incurred?           Various
          Vincennes, IN 47591
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical services provided in 7001205746,
                                                                                         3001433287, 3001487463, 3001602453,
                                                                                         3001620756, 3001640671, 7000396338,
                                                                                         7000497396, 7000579522, 70005792302,
                                                                                         7000592312, 7000578401, 7000726947,
              Yes                                                       Other. Specify   7000845453, and 7000490799.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                          Pg 5 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.1
 0        Good Samaritan Hospital                                    Last 4 digits of account number       Various                                                  $776.81
          Nonpriority Creditor's Name
          520 South 7th Street                                       When was the debt incurred?           Various
          Vincennes, IN 47591
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical services provided in accounts
                                                                                         7000643588, 7001161881, 7001322847,
                                                                                         7000292665, 7000528734, 7001341306,
              Yes                                                       Other. Specify   7001205972


 4.1
 1        Good Samaritan Physician Services                          Last 4 digits of account number       2950                                                      $43.00
          Nonpriority Creditor's Name
          General Surgery                                            When was the debt incurred?           Unknown
          520 South 7th Street
          Vincennes, IN 47591
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services provided


 4.1
 2        Good Samaritan Physician Services                          Last 4 digits of account number       8734                                                      $46.33
          Nonpriority Creditor's Name
          General Surgery                                            When was the debt incurred?           Unknown
          520 South 7th Street
          Vincennes, IN 47591
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 5 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                          Pg 6 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.1
 3        Harris                                                     Last 4 digits of account number       3494                                                     $912.00
          Nonpriority Creditor's Name
          111 West Jackson Boulevard                                 When was the debt incurred?           Opened 5/19/17
          Chicago, IL 60604
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Glen Lehman Endoscopy Suite


 4.1
 4        Imc Credit Services                                        Last 4 digits of account number       8287                                                     $767.00
          Nonpriority Creditor's Name
          6955 Hillsdale Ct                                          When was the debt incurred?           Opened 06/17
          Indianapolis, IN 46250
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney University Medical
              Yes                                                       Other. Specify   Diagnostic


 4.1                                                                                                       Angel
 5        Insigh of the Wabash                                       Last 4 digits of account number       McGavic                                               Unknown
          Nonpriority Creditor's Name
          120 Main Street                                            When was the debt incurred?           Various
          Vincennes, IN 47591
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Optometry services provided




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 6 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                          Pg 7 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.1
 6        Kohls/capone                                               Last 4 digits of account number       0847                                                     $865.00
          Nonpriority Creditor's Name
                                                                                                           Opened 08/12 Last Active
          N56 W 17000 Ridgewood Dr                                   When was the debt incurred?           6/16/16
          Menomonee Falls, WI 53051
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.1
 7        Midland Funding                                            Last 4 digits of account number       1621                                                  $2,032.00
          Nonpriority Creditor's Name
          2365 Northside Dr Ste 30                                   When was the debt incurred?           Opened 04/17
          San Diego, CA 92108
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Factoring Company Account Synchrony
              Yes                                                       Other. Specify   Bank


 4.1
 8        Mpcs                                                       Last 4 digits of account number       7330                                                  $2,090.00
          Nonpriority Creditor's Name
          5055 Newburgh Plaza Sout                                   When was the debt incurred?           Opened 06/18
          Newburgh, IN 47630
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Gha-Good Samaritan
              Yes                                                       Other. Specify   Hospital




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 7 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                          Pg 8 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.1
 9        Mpcs                                                       Last 4 digits of account number       6724                                                  $1,137.00
          Nonpriority Creditor's Name
          5055 Newburgh Plaza Sout                                   When was the debt incurred?           Opened 10/17
          Newburgh, IN 47630
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Gha-Good Samaritan
              Yes                                                       Other. Specify   Hospital


 4.2
 0        Mpcs                                                       Last 4 digits of account number       4813                                                     $603.00
          Nonpriority Creditor's Name
          5055 Newburgh Plaza Sout                                   When was the debt incurred?           Opened 08/16
          Newburgh, IN 47630
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Gha-Good Samaritan
              Yes                                                       Other. Specify   Hospital


 4.2
 1        Mpcs                                                       Last 4 digits of account number       4376                                                     $431.00
          Nonpriority Creditor's Name
          5055 Newburgh Plaza Sout                                   When was the debt incurred?           Opened 02/16
          Newburgh, IN 47630
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Gha-Good Samaritan
              Yes                                                       Other. Specify   Hospital




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 8 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                          Pg 9 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.2
 2        Mpcs                                                       Last 4 digits of account number       7340                                                     $311.00
          Nonpriority Creditor's Name
          5055 Newburgh Plaza Sout                                   When was the debt incurred?           Opened 01/18
          Newburgh, IN 47630
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Gha-Good Samaritan
              Yes                                                       Other. Specify   Hospital


 4.2
 3        Mpcs                                                       Last 4 digits of account number       9065                                                     $208.00
          Nonpriority Creditor's Name
          5055 Newburgh Plaza Sout                                   When was the debt incurred?           Opened 11/16
          Newburgh, IN 47630
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Gha-Good Samaritan
              Yes                                                       Other. Specify   Hospital


 4.2
 4        Mpcs                                                       Last 4 digits of account number       9064                                                     $208.00
          Nonpriority Creditor's Name
          5055 Newburgh Plaza Sout                                   When was the debt incurred?           Opened 11/16
          Newburgh, IN 47630
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Gha-Good Samaritan
              Yes                                                       Other. Specify   Hospital




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 9 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
          Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                           Pg 10 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.2
 5        Mpcs                                                       Last 4 digits of account number       2574                                                     $157.00
          Nonpriority Creditor's Name
          5055 Newburgh Plaza Sout                                   When was the debt incurred?           Opened 12/16
          Newburgh, IN 47630
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Gha-Good Samaritan
              Yes                                                       Other. Specify   Hospital


 4.2
 6        Mpcs                                                       Last 4 digits of account number       4179                                                      $56.00
          Nonpriority Creditor's Name
          5055 Newburgh Plaza Sout                                   When was the debt incurred?           Opened 10/17
          Newburgh, IN 47630
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Gha-Good Samaritan
              Yes                                                       Other. Specify   Hospital


 4.2
 7        Mpcs                                                       Last 4 digits of account number       4605                                                      $49.00
          Nonpriority Creditor's Name
          5055 Newburgh Plaza Sout                                   When was the debt incurred?           Opened 10/16
          Newburgh, IN 47630
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Gsh Physician Services
              Yes                                                       Other. Specify   Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 10 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
          Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                           Pg 11 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.2
 8        Portfolio Recov Assoc                                      Last 4 digits of account number       6816                                                  $2,874.00
          Nonpriority Creditor's Name
          120 Corporate Blvd Ste 100                                 When was the debt incurred?           Opened 5/23/17
          Norfolk, VA 23502
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Factoring Company Account Hsbc Bank
              Yes                                                       Other. Specify   Nevada N.A.


 4.2
 9        Portfolio Recov Assoc                                      Last 4 digits of account number       0037                                                  $1,484.00
          Nonpriority Creditor's Name
          120 Corporate Blvd Ste 100                                 When was the debt incurred?           Opened 7/25/17
          Norfolk, VA 23502
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Factoring Company Account Capital One
              Yes                                                       Other. Specify   Bank Usa N.A.


 4.3
 0        St. Vincent Medical Group                                  Last 4 digits of account number       2680                                                     $192.58
          Nonpriority Creditor's Name
          P.O. Box 13059                                             When was the debt incurred?           8/7/2017
          Belfast, ME 04915-4021
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services provided




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 11 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
          Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                           Pg 12 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.3
 1        Steven Williams, DDS                                       Last 4 digits of account number       0161                                                     $143.50
          Nonpriority Creditor's Name
          511 West 11th Street                                       When was the debt incurred?           Unknown
          Bicknell, IN 47512
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Dental services provided


 4.3
 2        The Bureaus Inc                                            Last 4 digits of account number       0779                                                  $1,225.00
          Nonpriority Creditor's Name
                                                                                                           Opened 03/16 Last Active
          1717 Central St                                            When was the debt incurred?           12/12/16
          Evanston, IL 60201
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Capital One Bank Usa
              Yes                                                       Other. Specify   N.A.


 4.3
 3        UMR                                                        Last 4 digits of account number       6764                                                  Unknown
          Nonpriority Creditor's Name
          11000 Optum Circle                                         When was the debt incurred?           Unknown
          MN102-0300
          Eden Prairie, MN 55344
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical services provided by GSH on
              Yes                                                       Other. Specify   account #767000411535




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 12 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
          Case 18-80684-JJG-7A                            Doc 18           Filed 03/01/19               EOD 03/01/19 13:34:57                           Pg 13 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)         18-80684-JJG

 4.3
 4        UMR                                                        Last 4 digits of account number       5823                                               $142,970.61
          Nonpriority Creditor's Name
          75 Remittance Drive                                        When was the debt incurred?           5/22/16
          Suite 6019
          Chicago, IL 60675-6019
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical services provided by UMC U of L
              Yes                                                       Other. Specify   Hospital


 4.3
 5        UMR                                                        Last 4 digits of account number       6062                                                     $368.01
          Nonpriority Creditor's Name
          75 Remittance Drive                                        When was the debt incurred?           8/23/16
          Suite 6019
          Chicago, IL 60675-6019
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical services provided by UMC U of L
              Yes                                                       Other. Specify   Hosp


 4.3
 6        UMR                                                        Last 4 digits of account number       5899                                                     $368.00
          Nonpriority Creditor's Name
          75 Remittance Drive                                        When was the debt incurred?           10/4/16
          Suite 6019
          Chicago, IL 60675-6019
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical services provided by UMC U of L
              Yes                                                       Other. Specify   Hospital



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 13 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 18-80684-JJG-7A                           Doc 18           Filed 03/01/19                EOD 03/01/19 13:34:57                         Pg 14 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                                Case number (if known)          18-80684-JJG

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Client Services, Inc.                                         Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 3451 Harry Truman Blvd                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Charles, MO 63301-4047
                                                               Last 4 digits of account number                    9346

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hatfield & Peters                                             Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 502 Jackson Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 809
 Jasper, IN 47547
                                                               Last 4 digits of account number                    Virgil C. McGavic II

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 QCS                                                           Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 4699                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Petaluma, CA 94955
                                                               Last 4 digits of account number                    4535

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 University of Louisville, UMC                                 Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 530 S Jackson St                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40202
                                                               Last 4 digits of account number                    5823

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 University of Louisville, UMC                                 Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 530 S Jackson St                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40202
                                                               Last 4 digits of account number                    6062

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 University of Louisville, UMC                                 Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 530 S Jackson St                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40202
                                                               Last 4 digits of account number                    5899

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                     5,049.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                     5,049.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  186,945.49


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 14 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case 18-80684-JJG-7A                            Doc 18            Filed 03/01/19      EOD 03/01/19 13:34:57             Pg 15 of 16
 Debtor 1 Virgil C McGavic, II
 Debtor 2 Angel D McGavic                                                                       Case number (if known)   18-80684-JJG

                        6j.   Total Nonpriority. Add lines 6f through 6i.                          6j.      $            186,945.49




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 15 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 18-80684-JJG-7A                        Doc 18          Filed 03/01/19        EOD 03/01/19 13:34:57                  Pg 16 of 16




 Fill in this information to identify your case:

 Debtor 1                    Virgil C McGavic, II
                             First Name                     Middle Name             Last Name

 Debtor 2                    Angel D McGavic
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number              18-80684-JJG
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Virgil C McGavic, II                                                  X   /s/ Angel D McGavic
              Virgil C McGavic, II                                                      Angel D McGavic
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       March 1, 2019                                                  Date    March 1, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
